DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 6, 2022.
Applicant's election with traverse of species A in the reply filed on May 6, 2022 is acknowledged.  The traversal is on the ground(s) that examination of the species would not require separate search methods. This is not found persuasive because the two species are mutually exclusive means for the preparation of a cannula for the bonding of a liner member and as such they necessarily require different search strategies even if classified in similar areas. Regardless, the two species require substantially different methods and instruments to perform the claimed method steps which would place an examination burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim sets forth that the first cannulated member is formed of a second material that is stiffer than the first material from which the first cannulated member is formed. The language renders the claim scope indefinite as it is not clear if the first cannulated member comprises a second material in addition to the first material or if a second, different material, is being claimed. It is also unclear whether or not the claim should be further limiting the second cannulated member to be stiffer than the first. The claim should clearly set forth that the cannulated member further comprises a second material which is stiffer than the first material. For the purposes of examination, the claim will be considered to set forth the second cannulated member formed from a material stiffer than the first cannulated member.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11, 13, 16, 17, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2008/0154296) in view of Rydell et al. (US 4,806,182).
Regarding claim 1, Taylor et al. (henceforth Taylor) discloses (Figure 1) a method of forming an instrument system comprising: providing a cannulated member (e.g., 110) extending from a first member end to a second member end, the cannulated member formed of at least a first material (e.g., ¶ [0035]). Taylor does not explicitly disclose a liner member extending from the first end to the second end.
Rydell et al. (henceforth Rydell) teaches  (e.g., Figures 1-3) a cannulated member (guide catheter 12) and a liner member (24) bonded thereto (e.g., Figures 1-3) and wherein the liner member extends from a first end to a second end (it extends the length of the cannula); and further wherein the bonded liner inhibits debris from the cannulated member from exiting the cannulated member (as it decreases the inner diameter of the cannula it will inhibit debris from exiting the cannula; the method of forming the device only requires the application of the liner member).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cannulated member of Taylor by using the liner member of Rydell so as to provide a low friction internal surface for the cannulated member as taught by Rydell. 
Regarding claims 2-4, Taylor further discloses a first cannulated member (110) inserted into a second cannulated member (130) wherein the first and second cannulated members define a single internal bore (it can be seen in Figure 1C that the cutting insert 130 forms a continuous lumen with the first cannulated member); wherein the second cannulated member is stiffer than the first (it’s a metal cutting end and is substantially stiffer than the catheter body; ¶¶ [0008] and [0037]) and further comprising an aluminum (¶ [0008] sets forth aluminum carbide as an abrasive).
Regarding claim 5, Taylor/Rydell further teach bonding the liner to first and second internal walls of the first and second cannulated members (in the cited combination elements 110 and 130 would both comprise the liner member).
Regarding claims 11 and 13, Taylor/Rydell further teach bonding the liner to at least a portion of an external wall of the cannulated member near one of the ends (e.g., Figure 2C depicts the liner having been rolled over the end of the cannulated member before being pressed into the hub). Regarding claim 13, it would have been obvious to one of ordinary skill in the art to duplicate the process on the opposite end of the cannulated member to further inhibit delamination as taught by Rydell.
Regarding claim 16, Taylor/Rydell further teach wherein bonding the liner member (24) to the internal wall of the cannulated member includes co-extruding the cannulated member and the liner member (Col. 2, lines 20-36).
Regarding claim 17, Taylor/Rydell further teach that the cannulated member is bendable and the liner member is bonded to the cannulated member to resist coming lose during bending (the intent of the liner of Rydell is to prevent delamination of the liner member from the cannulated member and this would include at least some bending during use as no specific values are specified in the claim).
Regarding claim 18, Taylor further discloses wherein the first cannulated member is attached to the second cannulated member by way of adhesive (e.g., ¶ [0035]).
Regarding claim 19, Taylor further discloses attaching a handle (120) to the cannulated member.
 Regarding claim 20, Taylor further discloses wherein the cannulated member is bendable (e.g., ¶ [0033]; it is noted that the use of the cannulated member as a suction or irrigation tube is not relevant to the method of making the device which is being claimed and it will not be given any patentable weight).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Rydell, and further in view of Sparks et al. (US 2002/0133141).
Regarding claim 10, Taylor/Rydell teach the claimed invention substantially as set forth above for claim 1, but do not explicitly disclose the liner being formed from the claimed polymers. 
Sparks et al. (henceforth Sparks) teaches an instrument shaft which utilizes a liner member formed from Pebax (e.g., claim 55).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the liner member of the device of Taylor/Rydell to be formed from Pebax as Sparks teaches that such a material is suitable for use in liner members for cannulated elements. 
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Rydell, and further in view of Macaulay et al. (US 5,234,416).
Regarding claims 14-15, Taylor/Rydell teach the claimed invention substantially as set forth above for claim 13, but do not explicitly disclose a heat-shrinkable covering.
Macaulay et al. (henceforth Macaulay) teaches an intravascular catheter device comprises a heat-shrinkable jacked applied to the outer surface of the cannulated member (e.g., Col. 4, lines 35-44). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cannulated member of Taylor/Rydell to comprise a step of heat-shrinking a jacket to the cannulated member so as to provide a pressure means for attaching the jacket to an inner element to secure the jacket thereto as taught by Macaulay.



Allowable Subject Matter
Claims 6-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783